UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6072



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD WILLIAM HAMMOND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-175-CCB, CA-97-4282-CCB)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald William Hammond, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Gregory Welsh, Assistant United States At-
torney, Katharine Jacobs Armentrout, Assistant United States Attor-
ney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald William Hammond seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and declining to grant relief from the judgment

under Fed. R. Civ. P. 60(b).   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.      See United States v.

Hammond, Nos. CR-96-175-CCB; CA-97-4282-CCB (D. Md. Dec. 22, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2